Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 15, 2017

                                     No. 04-17-00740-CR

                                     The State of TEXAS,
                                          Appellant

                                               v.

                                  Dyandra Christine YSASSI,
                                          Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 485307
                         Honorable John Longoria, Judge Presiding


                                        ORDER

       The State has filed a notice of appeal pursuant to article 44.01(a) of the Texas Code of
Criminal Procedure and has requested a stay pursuant to article 44.01(e). We GRANT the State’s
motion and ORDER a stay in the proceedings in the trial court pending this interlocutory appeal.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court